 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 1 of 25 PageID# 543



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION


TREVOR FITZGIBBON,                           )
                                             )
              Plaintiff,                     )
                                             ) Civil Action No. 3:19-cv-477-REP
       vs.                                   )
                                             )
                                             )
JESSELYN A. RADACK,                          )
                                             )
              Defendant.                     )


                              AMENDED COUNTERCLAIM
       Defendant/Counterclaim Plaintiff Jesselyn A. Radack (“Defendant” or “Radack”), by

counsel, pursuant to Fed. R. Civ. Pro. 15(a)(1)(B) files the following Amended Counterclaim

against Plaintiff/Counterclaim Defendant Trevor Fitzgibbon’s (“Plaintiff” or “Fitzgibbon”), as

follows:

                                         PARTIES

       1.     Defendant/Counterclaim Plaintiff Jesselyn Radack is a resident of the District of

Columbia.

       2.     Plaintiff/Counterclaim Defendant Trevor Fitzgibbon is a resident of North

Carolina.




                                              1
    Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 2 of 25 PageID# 544



                                     JURISDICTION AND VENUE

        3.        Radack disputes that this District has personal or subject matter jurisdiction over

any of the claims raised in Fitzgibbon’s Second Amended Complaint or the instant Counterclaim

for the reasons set forth in Radack’s Motions to Dismiss. See Dkt. Nos. 46, 48, 51 1

        4.        Radack disputes that venue in this District is proper for the reasons set forth in

Radack’s Motion to Dismiss. See Dkt. Nos. 46, 48.

                                           COUNT I – Breach of Contract

        5.        On April 13, 2018, Fitzgibbon commenced an action against Radack in the United States District

Court for the Eastern District of Virginia (Case No. 3:18-cv-247-REP) (the “First Radack Action”).

In the First Radack Action, Fitzgibbon alleged causes of action for malicious prosecution,

defamation, insulting words, abuse of process, and conspiracy. Fitzgibbons claim’s stem from the

fact that in 2016 Radack, along with two other women, made police reports against Fitzgibbon for

sexual assault.

        6.        In the past, a half dozen or more different women have also accused Fitzgibbon of

sexual misconduct. See “The Disturbing Story of Widespread Sexual Assault Allegations at a

Major Progressive PR Firm.” Huffington Post, https://www.huffingtonpost.com/entry/fitzgibbon-

mmedia_us_567330fce4b014efe0d4cb4e See Exhibit A attached hereto. The article quotes a
                                               .




joint statement from former Fitzgibbon Media staffers which “reported over a half dozen incidents

of sexual harassment and at least two involving sexual assault committed by Trevor FitzGibbon

against his own employees.” Id. The article goes on to describe that this was not the first time

Fitzgibbon faced accusations of inappropriate workplace behavior, as he was previously




1
 In an abundance of caution, Radack files the instant Amended Counterclaim to preserve her right to assert claims
against Fitzgibbon should the Court decide that jurisdiction does exist within the Eastern District of Virginia.

                                                       2
 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 3 of 25 PageID# 545



disciplined by his prior employer, Fenton Communications, amid accusations from female

colleagues of sexual harassment. Id.




       1.     Sexual misconduct accusations by other women against Fitzgibbon have also

appeared on social media:




                                           3
 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 4 of 25 PageID# 546




       See also Tweet by @skinnyedmundo comparing Fitzgibbon to Roger Ailes:




                          Caren Benjamin (@skinnyedmundo)

 5/19/17, 10:30 AM
 RIPurgatory, Roger. #TrevorFitzgibbon proudly carrying on your tradition bit.ly/2qBj9gu
 twitter.com/NYDailyNews/st…



       2.       Despite the prevalence of reports by numerous women regarding Fitzgibbon’s

ongoing sexual misconduct, he has repeatedly singled out Radack as someone attempting to smear

his already tarnished reputation.

            History of Fitzgibbon’s Retaliatory Smear Campaign Directed Towards Radack

       3.       Due to a long history of sexual assault allegations lodged against Fitzgibbon, in

2017 Fitzgibbon co-founded a business called ShadowBox Strategies (“ShadowBox”).

ShadowBox was run by Fitzgibbon, along with his co-conspirators Manuel “Defango” Chavez III

and Thomas Schoenberger (“Schoenberger”). ShadowBox has described its mission as follows:

       THIS IS WAR

       Shadowbox is your army. We solve your problems and expose truth. We unleash a
       multifaceted, strategic battle plan through integrated research earned media, legal and
       digital chaos.

       Where your enemies have lied to paint you as the bad guy, we sow the seeds of doubt and
       present the counter-narrative that they are, in fact, the villains, and you have been unjustly
       accused. We do this through sophisticated use of internet technology, meme creation,
       PR, and cyber-guerrilla tactics that stop the bleeding and begin to sway public opinion
       and the media in your favor.


                                                 4
 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 5 of 25 PageID# 547



        WHAT WE DO

        Shadowbox designs crisis management/ counterinsurgencies to debunk and hit back at
        malicious and defamatory online and media attacks on our clients…..Our operations unit
        effectively routs adversaries away from you, sending them to chase phantoms and
        rendering them exhausted and perplexed.…”

        https://trackingmeroz.wordpress.com/tag/thomas-schoenberger/

        4.      Fitzgibbon befriended a woman by the name of Beth Bogaerts (“Bogaerts”) to assist

with furthering the mission of ShadowBox. However, ShadowBox was only ever able to recruit

two clients and eventually the company was dissolved. Notwithstanding, Fitzgibbon convinced

Bogaerts that Radack was a mole for the government, that Radack had falsely accused Fitzgibbon

of rape, and recruited her to assist him in his efforts to threaten, harass, and retaliate against Radack

through social media.

        5.      Fitzgibbon directed Bogaerts to tweet phrases such as “tick tock” at Radack for the

sole purpose of intimidating and harassing Radack on social media. Fitzgibbon also instructed

Bogaerts to conduct research about Radack to assist him in his efforts to smear and sabotage

Radack.

        6.      Fitzgibbon and Bogaerts engaged in numerous discussions regarding ways to harass

Radack, which include but are not limited to, the following:


                a. Conversation wherein Fitzgibbon asked Bogaerts to look at Radack’s Facebook

                    page because he was blocked and then replied, “it seriously makes me wonder

                    . . . if I’m really evil”:




                                                   5
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 6 of 25 PageID# 548




          b. Conversation between Bogaerts and Fitzgibbon, wherein Fitzgibbon discusses

             making an alternative account not attributed to him to post Radack’s private

             text messages calling it “the setup”:




                                           6
 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 7 of 25 PageID# 549



              c. Email from Fitzgibbon to Schoenberger regarding a plan to have Bogaerts reach

                  out to a journalist who had previously done a story on Radack, to write another

                  story about Radack:




       7.     The foregoing communications illustrate Fitzgibbon’s long-standing obsession

with stalking and harassing Radack.

       8.     Bogaerts eventually informed Fitzgibbon that she no longer wanted to be involved

with his campaign against Radack because it became clear that Fitzgibbon’s obsession with

smearing Radack was beyond the pale and/or possibly illegal.


                                               7
 Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 8 of 25 PageID# 550



Fitzgibbon’s Continued Harassment of Radack Post-Settlement of the First Radack Action

       9.      On April 9, 2019, the parties entered into a settlement agreement (the “Settlement

Agreement”) whereby Fitzgibbon agreed that:

               a. He would not tweet, retweet, reply, like or otherwise post anything on Twitter,
                  Facebook, YouTube or any other social media platform, or any other print or
                  media outlet, that mentions Radack or that is of and concerning Radack;

               b. He would not direct, request, encourage, entire, procure or otherwise cause any
                  third party, including but not limited to any friends, colleagues, or clients of the
                  other to tweet, retweet, reply, like or otherwise post anything on Twitter,
                  Facebook, YouTube, any other social media platform, or any print or media
                  outlet, that mentions Radack or that is of and concerning Radack.;

               c. He agreed to refrain from publishing, making, printing or communicating,
                  electronically, orally, in writing, or in any other manner, to any third party
                  (excluding family members) or to the print or broadcast media, within social
                  media of any nature, or on the Internet, any disparaging comments or words
                  that could cause or contribute to such Party being held in disrepute by the
                  public.

                   See Exhibit B attached hereto, Paragraphs 4(a)-(c).
       10.     In consideration of the foregoing agreement by Fitzgibbon to stop his defamatory

crusade against Radack, Fitzgibbon was paid $101,541.56.

       11.     Not surprisingly, and in clear violation of the Settlement Agreement, Fitzgibbon

has continued in his crusade to retaliate against, tarnish, defame, embarrass, and humiliate Radack

through posting, and directing others to post on social media and other media outlets, statements

of and concerning Radack. Fitzgibbon’s actions include, without limitation, the following:

               a. Upon information and belief, approximately one month after the Settlement

                   Agreement was entered to, Fitzgibbon instructed his long-time friend and

                   journalist, Lara Logan, to post the following false and defamatory language on

                   Twitter alongside Radack’s Twitter handle and profile picture on May 3, 2019:

                   “[She] took everything from [Fitzgibbon]—his reputation, his home, his ability


                                                 8
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 9 of 25 PageID# 551



             to provide for his family. As a victim of gang-rape and sodomy, I say firmly

             that I stand by every victim of rape and sexual assault—the ones who do not

             lie.”

          b. Upon information and belief, on or about May 8, 2019, Fitzgibbon instructed

             Lara Logan, to post the following false and defamatory information on Twitter

             which is of and concerning Radack:




                                         9
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 10 of 25 PageID# 552




           c. Upon information and belief, on or about June 1, 2019, Fitzgibbon instructed

              his close friend Michael J Daugherty, to post the following on Twitter which

              is of and concerning Radack:




                                          10
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 11 of 25 PageID# 553




           d. On June 13, 2018, while the First Radack Action was pending, Fitzgibbon

              appeared on the show Full Measure with Sharyl Attkisson which has a


                                        11
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 12 of 25 PageID# 554



                       viewership of approximately 700,000 or more. On the show Fitzgibbon made

                       numerous false and defamatory statements including that all sexual conduct

                       between himself and Radack was 100% consensual, statements implying that

                       Radack sent him text messages on December 8th after she was raped which

                       indicate that she was “happy,” and statements implying that Radack’s allegedly

                       false sexual assault claims have caused him to be vilified and lose his home and

                       business. 2

                       https://www.youtube.com/watch?v=JL8U3G8pKiQ;https://www.prnewswire.

                       com/news-releases/ratings-for-full-measure-with-sharyl-attkisson-grow-by-

                       76-regularly-beating-cable-news-programs-on-sunday-mornings-

                       300390182.html

                       n   After the settlement of the First Radack Action occurred, Fitzgibbon provided

                       Sharyl Attkisson with information regarding the settlement which was

                       published in the following article on June 29, 2019. The article falsely implies

                       that Radack fabricated criminal allegations against Fitzgibbon for sexual

                       assault.          https://sharylattkisson.com/2019/06/smearing-wikileaks/                    See

                       Exhibit C attached hereto.

                  e. Upon information and belief, on July 11, 2019 and December 30, 2019,

                       Fitzgibbon instructed his confederate, and business partner in Shadowbox,

                       Manuel “Defango” Chavez III to post the following false and defamatory

                       information on Twitter which is of and concerning Radack:


2
  Fitzgibbon also provided to Full Measure semi-clothed pictures of Radack, as well as pictures of Radack wearing
lingerie, which were featured on the show. Fitzgibbon’s continuous and blatant attempts to disseminate these pictures
to the public serve no other purpose but to harass, intimidate, and humiliate Radack for reporting to the police that she
was sexually assaulted by Fitzgibbon.

                                                          12
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 13 of 25 PageID# 555




           f. On or about August 1, 2019, @TFawnstaff (an account which upon information

              and belief is controlled by Fitzgibbon but recently deactivated), posted the

              following false and defamatory information on Twitter which is of and

              concerning Radack:

                                         13
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 14 of 25 PageID# 556




                                    14
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 15 of 25 PageID# 557




           g. On or about October 10, 2019, Fitzgibbon posted the following on Twitter,

              which contains comments of and concerning the First Radack Action and the

              pending lawsuit against Radack:




                                         15
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 16 of 25 PageID# 558



           h. While the First Radack Action was pending, Fitzgibbon created a Wikipedia

              entry for himself discussing the pending lawsuit. After the First Radack Action

              was settled, Fitzgibbon republished false and defamatory information of and

              concerning Radack on en.everybodywiki.com—which bills itself as “the free

              wiki where everybody can write their own biography.” The last edit           to

              Fitzgibbon’s page was made on December 29, 2019, and it has been accessed

              1,586 times.

              https://en.everybodywiki.com/Trevor_Scott_FitzGibbon See Exhibit D attached

              hereto.

           i. In a blatant attempt to bait Radack, Fitzgibbon tagged Radack’s former client,

              John Kiriakou, and current client Edward Snowden, in the following post:




                                          16
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 17 of 25 PageID# 559



           j. On December 19, 2019, Fitzgibbon continued his provocations by tagging two

              of Radack’s former clients, Bill Binney and John Kiriakou, and her close

              friend Daniel Ellsberg, in the following post:




           k. Upon information and belief, Fitzgibbon authored and prompted his media

              contacts to publish the following article which is false and defamatory and of

              and concerning Radack: https://rixstep.com/1/20190529,00.shtml See Exhibit

              E attached hereto.

           l. On January 16, 2020, Fitzgibbon published the following statement regarding

              his pending lawsuit against Radack, which is of and concerning Radack:




                                           17
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 18 of 25 PageID# 560



           m. On January 25, 2020, Fitzgibbon authored the following statement which was

              published on medium.com which discusses Radack’s sexual assault allegations

              against him and Fitzgibbon’s erroneous belief that Radack has “helped to

              facilitate an orchestrated and global smear campaign” against him.     The

              statement below is unequivocally “of and concerning” Radack and defamatory

              in nature:




                                         18
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 19 of 25 PageID# 561



           n. On January 25, 2020, Fitzgibbon responded to a comment made by

              @CaressiaBlair referencing the aforementioned statement Fitzgibbon made on

              Medium.com which is of and concerning Radack:




           o. Upon information and belief, on January 27, 2020, “@larpwars” at the direction

              of Fitzgibbon posted the following information on Twitter indicating that he

              had prior knowledge of the subpoenas issued by Fitzgibbon in the pending

              lawsuit (this indicates that Fitzgibbon is discussing the current claims against

              Radack with third parties), he then goes on to make false and defamatory

              statements which are of and concerning Radack:




                                           19
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 20 of 25 PageID# 562




           p. On January 29, 2020, Fitzgibbon posted the following tweet which, although

              does not mention Radack by name, is of and concerning Radack when read in

              context with the prior tweets he has made, most significantly the statement he

              published just four days prior, see ¶ 17(m), wherein he talks about being “falsely

              accused” and the pending litigation with Radack:




                                           20
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 21 of 25 PageID# 563



              q. Fitzgibbon has engaged in an active campaign to bait, troll, and defame Radack

                  on social media through confederates, proxies, and “alt” accounts, including but

                  not    limited   to:     @scottg21605048,     @uno01112020,       @fitzgibbon_s,

                  @ReconnectJ,           @ScottAldrich10,       @TomeeHiro,          @WL_Guard,

                  @silentpartnerio,        @jacksock7,       @sonicyouthy,        @vivaprivacidad,

                  @thiagoTomi,        @spontaneousCom3,         @laralogan,     @SharylAttkisson,

                  @Suzi3d,      @ElizabethleaVos,      @CassandraRules,       @Angel_Fox_Today,

                  @DeCespedes,           @ventuckyspaz,     @TrevorFirzgibbon,       @TFawnstaff,

                  @FauxWatch, @EvieWarner2, @True78045100, @Vice16176094, and

                  @RADACKwatch which has the tagline “Whistleblowing on Jesselyn

                  Radack.”

       12.    The Settlement Agreement entered into between Radack and Fitzgibbon, contains

the following liquidated damages clause:

       The Parties acknowledge and agree that a material breach of the provisions of this
       paragraph 4 would result in significant damage to the non-breaching Party. The
       Parties hereby acknowledge and agree that the amount of damages in the event of
       a material breach of the provisions of this paragraph 4 would be difficult or
       impossible to determine and that the amount $1,000 for each tweet, retweet, reply,
       like, post or comment that violates paragraphs 4(a), 4(b)[sic] or 4(c) is the best and
       most accurate estimate of the damages the non-breaching Party would suffer in the
       event of a material breach of this paragraph 4, that such estimate is reasonable under
       the circumstances existing as of the date of this Agreement and under the
       circumstances that the Parties reasonably anticipate would exist at the time of such
       breach and that the breaching Party agrees to pay the non-breaching Party that
       amount as liquidated damages, and not as a penalty, if the non-breaching Party
       asserts, and a court of competent jurisdiction confirms, such a material breach. The
       burden of proof in any action alleging a breach of this paragraph 4 shall be proof
       by clear and convincing evidence.

See Exhibit A, Paragraph ¶ 4(e).




                                                 21
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 22 of 25 PageID# 564



         13.     As a result of Fitzgibbon’s numerous breaches of the Settlement Agreement,

Radack has suffered and is entitled to liquidated damages in an amount to be proven at trial, plus

attorney’s fees and costs. 3

                             COUNT II – Defamation (In the Alternative)

         14.     Radack restates and re-alleges herein all of her answers to Plaintiff’s allegations in

the Second Amended Complaint, all of her Affirmative Defenses, and the allegations in the

Counterclaim asserted above as if set forth fully herein.

         15.      It is Radack’s position that the liquidated damages provided for in the Settlement

Agreement are the sole, and exclusive, remedy for breaches described in Paragraphs 4(a)-(c) of

the Settlement Agreement, therefore damages should be capped at $1,000 per violation. However,

should the Court find that this is not the exclusive remedy, Radack pleads the instant Defamation

claim.

         16.     By his conduct as alleged above, Fitzgibbon has, without a privilege to do so,

maliciously published and communicated to third parties false and defamatory material of and

concerning Radack that ridicules Radack, treats Radack with contempt, and which attempts to

discredit Radack in the minds of her family, friends, colleagues, clients, and associates.

         17.     Fitzgibbon’s defamatory statements and, upon information and belief those

Fitzgibbon directed others to make on his behalf, taken as a whole, are defamatory per se.

Fitzgibbon knew or should have known that these false and defamatory statements would be

republished over and over by third-parties to Radack’s detriment and injury. Republication was




3
 If the liquidated damages provision in the Settlement Agreement is determined to be unenforceable for any reason,
or if it is determined that the liquidated damages clause does not limit the amount of damages a party can be awarded
for breach of the Settlement Agreement, then Radack seeks any and all actual and consequential damages she has
suffered in an amount to be determined at trial.

                                                        22
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 23 of 25 PageID# 565



the natural and probable consequence of Fitzgibbon’s actions and was actually and/or

presumptively authorized by Fitzgibbon. Fitzgibbon is liable for the republication of the false and

defamatory statements by third-parties.

        18.        Fitzgibbon’s false statements, and those he directed to be made, impute to Radack

the commission of felonies and crimes involving moral turpitude.                Fitzgibbon’s false and

defamatory statements also impute to Radack an unfitness to perform the duties of an office or

employment for profit, or the want of integrity in the discharge of the duties of such office or

employment.

        19.        Fitzgibbon made the false statements, or directed the false statements to be made,

with actual or constructive knowledge that they were false or with reckless disregard for whether

they were false.       Fitzgibbon acted with actual malice and reckless disregard for the truth.

Fitzgibbon lacked reasonable ground for any belief in the truth of his statements.

        20.        Fitzgibbon’s acts of defamation have caused Radack to suffer irreparable harm and

injury. As a result of Fitzgibbon’s defamatory statements, Radack has suffered compensatory

damages in an amount to be proven at trial. Due to the wanton, willful, and malicious nature of

Fitzgibbon’s conduct Radack is also entitled to an award of punitive damages in an amount to be

proven at trial.

                     COUNT III – Fraudulent Inducement (In the Alternative)

        21.        Radack restates and re-alleges herein all of her answers to Plaintiff’s allegations in

the Second Amended Complaint, all of her Affirmative Defenses, and the allegations in the

Counterclaim asserted above as if set forth fully herein.

        22.        It is Radack’s position that the liquidated damages provided in the Settlement

Agreement is the sole, and exclusive, remedy for breaches of the Settlement Agreement described


                                                    23
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 24 of 25 PageID# 566



in Paragraphs 4(a)-(c) of the Settlement Agreement, therefore damages should be capped at $1,000

per violation. However, should the Court find that this is not the exclusive remedy, Radack pleads

the instant Fraudulent Inducement claim.

       23.       Radack relied upon Fitzgibbon’s representations that he would discontinue his

crusade to retaliate against, tarnish, defame, embarrass, and humiliate Radack through posting, and

directing others to post on social media and other media outlets, statements of and concerning

Radack.      In reliance upon Fitzgibbon’s agreement to “bury the hatchet” Radack caused

$101,541.56 to be paid to Fitzgibbon, she also dismissed her Counterclaim in the First Radack

Action, dismissed her pending bankruptcy case, and settled all claims with Fitzgibbon. Radack

was induced by Fitzgibbon’s misrepresentations and deceit to enter into the Settlement Agreement.

       24.      Fitzgibbon’s representations were false at the time they were made. His actions,

and those of his confederates, which occurred promptly after the Settlement Agreement was

entered into, demonstrate that he had no present intention to comply with the terms of the

Settlement Agreement. At the time Fitzgibbon entered into the Settlement Agreement, it is clear

he intended to continue to harass, bait, and dox Radack.

       25.      As a result of Fitzgibbon’s fraudulent inducement, Radack has suffered

compensatory damages, including, without limitation, $101,541.56, loss of viable claims,

attorney’s fees, court costs, and other damages in an amount to be proven at trial.

       WHEREFORE, Defendant/Counterclaim Plaintiff Jesselyn Radack respectfully requests

that this Court enter judgment in her favor, and against the Plaintiff/Counterclaim Defendant

Trevor Fitzgibbon in an amount to be proven at trial to include, without limitation, compensatory

damages, punitive damages, pre-judgment and post-judgment interest, attorney’s fees, costs, and

such other and further relief as the Court deems proper.


                                                24
Case 3:19-cv-00477-REP Document 57 Filed 02/03/20 Page 25 of 25 PageID# 567



                                    TRIAL BY JURY IS DEMANDED



        Dated this 3rd day of January, 2020




                                              ___/s/_D. Margeaux Thomas___________
                                              D. Margeaux Thomas (VSB #75582)
                                              The Thomas Law Office PLC
                                              11130 Fairfax Blvd., Suite 200-G
                                              Fairfax, VA 22030
                                              Telephone: 703.957.2577
                                              Facsimile: 703.957.2578
                                              Email: mthomas@thomaslawplc.com
                                              Counsel for Defendant Jesselyn A. Radack




                                   CERTIFICATE OF SERVICE

       I hereby certify that on January 3, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                     /s/ D. Margeaux Thomas__________
                                                     D. Margeaux Thomas (VSB #75582)




                                                25
